                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 J&JB TIMBERLANDS, LLC.,                          )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 14-CV-1318-SMY-RJD
                                                  )
 WOOLSEY ENERGY II, LLC and                       )
 WOOLSEY OPERATING COMPANY,                       )
 LLC.,                                            )
                                                  )
                        Defendants.               )

                             JUDGMENT IN A CIVIL ACTION

       IT IS HEREBY ORDERED AND ADJUDGED that, having been advised by the parties

that all claims and counterclaims in this matter have been settled or otherwise resolved, Plaintiff’s

claims against the Defendants and all counterclaims are DISMISSED with prejudice with each party

to bear their own costs. Accordingly, the Clerk of Court is DIRECTED to close this case.



DATED: February 11, 2019                     MARGARET M. ROBERTIE,
                                             Clerk of Court

                                             By: s/ Stacie Hurst, Deputy Clerk


Approved:      s/ Staci M. Yandle_
               STACI M. YANDLE
               DISTRICT JUDGE
